                           UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

UNITED STATES OF AMERICA                               ) DOCKET NO.: 3:02CR233
                                                       )
      v.                                               )
                                                       ) ORDER TO DISMISS THE INDICTMENT
[ 3] TIAN QUING LIN                                    )
[ 6] WEI CHEN                                          )
[10] YUA HUA HUANG
[14] WAI CHUN WONG
[15] YIMING CAO
[17] SAIZHEN LI
[18] YONG KUANG
[25] KANG CHEN
[26] MAI SEE THAM
[27] ZHENDI LIN
[30] XIA OXIN OU
[31] QI JIN HUANG
[32] QI XIN WENG
[33] XIANG OIU LIN
[34] ZI MING WU
[41] WEI CHEN
[42] CHUN JIAN CHEN


           Leave of Court is hereby granted for the dismissal of the Bill of Indictment (as it relates to

 [5] RAUL RAMOS) in the above-captioned case without prejudice.

           The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

 Marshals Service and the United States Attorney's Office.


                                                Signed: October 30, 2019
